On the Merits.
Counts I and II charge that appellee Trotman “negligently allowed a head of his stock, to-wit: one bull, to be on said public highway” and that said Wilson negligently •drove his automobile into said bull. Count I only charges Wilson with negligently hitting the bull, and alleges no causal connection with the injuries plaintiff received. Count II does allege a causal connection between Wilson’s negligent operation of his car and plaintiff’s injuries and that count was held good as to Wilson’s administratrix.
Counts I and II were not good as to 'Trotman because of Tit. 3, § 79, Code 1940, which makes an owner liable for certain damage done by his stock running at large, but with the following, exception:
“ * * * Provided', however, that ' the owner of any stock or animal shall not be liable for any damages to any . motor vehicle, or any occupant thereof, suffered, caused by, or resulting from a collision with such stock or other animal, unless it be proven that such owner knowingly or wilfully put or placed such stock upon such public highway, road or street, where such damages were occasioned.”
*182The Court of Appeals considered this portion of the statute in Randle v. Payne, 39 Ala.App. 652, 107 So.2d 907. That court, in its majority opinion held, in effect, that an owner of livestock is not liable in damages to a motorist involved in a collision with his livestock for negligence in permitting the stock to be on the highway in view of the statute. The dissenting opinion expressed the view that a subsequent statute had repealed the proviso in Tit. 3, § 79. The choice between the two opinions was squarely presented to us on certiorari and the petition for certiorari was denied by this court without opinion, 268 Ala. 697, 107 So.2d 913.
Appellant here again commends the dissenting opinion to us, but again, we adhere to the majority opinion of the Court of Appeals. It follows that Trotman’s demurrer to Counts I and II, raising the provisions of the statute, was properly sustained because he was charged only with simple negligence.
Counts III, IV, V and VI allege that Trotman knowingly or willfully put or placed his bull on the highway, that Wilson negligently ran his automobile into the bull and that as a proximate result of the combined or concurrent negligence and wrongful conduct of Trotman and Wilson, the plaintiff received his injuries.
It is settled that if damage has resulted from concurrent, wrongful acts of two or more tort-feasors, they may be sued jointly or severally and the act of each may be counted on as the proximate cause of the injury. Liberty National Life Ins. Co. v. Weldon, 267 Ala. 171, 100 So.2d 696, 61 A.L.R.2d 1346, and cases there cited.
It is equally well settled that trespass and case cannot be joined in the same count. Sarber v. Hollon, 265 Ala. 323, 91 So.2d 229, and cases there cited. It is still a valid observation that: “ ‘It is incongruous for a count to mean one thing against one defendant and another against the other defendant, jointly sued. They will not mix. The law cannot make oil and water mix.’ ” Louisville & Nashville R. R. Co. v. Johns, 267 Ala. 261, 101 So.2d 265, 74 A.L.R.2d 499.
In Counts III through VI, Trotman is charged with willfully or knowingly putting or placing the bull in the highway, while Wilson is charged with negligence. Trotman is charged with willfulness, which, as stated in Randle v. Payne, 39 Ala.App. 652, 107 So.2d 907, 910, “signifies a designed set purpose, intention, or deliberation.” This alleged conduct, when the complaint is construed most strongly against the pleader, charges Trotman with a willful, intentional, deliberate and direct application of force.
Justice Stone observed in Bay Shore R. R. Co. v. Harris, 67 Ala. 6:
“If the driver had thrust or thrown the child on the track and he was thus run over, all this would have been the direct result of the force employed and trespass would have been the proper remedy.”
By analogy, Trotman deliberately and intentionally “thrust” his bull on the highway and injured appellant. This amounts to trespass.
But Wilson is only charged with negligence in the same count. It follows that the grounds of demurrer raising the point that Counts III through IV attempted to combine trespass and case in the same count were good and the demurrer was properly sustained.
We also point out that Counts III through VI were defective and contained conflicting and repugnant allegations. In Merrill v. Sheffield Co., 169 Ala. 242, 53 So. 219, 222, this court said:
“The seventh count alleges that the motorman ‘negligently, carelessly, and wantonly injured the plaintiff,’ by running the street car against the vehicle in which plaintiff was riding. Said count was demurred to, among other *183causes, because ‘said count seeks to join in one and the same count an action for simple negligence, and an action for wanton negligence or intentional injury.’ This court has said that a count which ascribed the injury to ‘negligence, carelessness and wantonness’ was ‘bad for repugnancy,’ as an act could not be done through inadvertence, and at the same time be done wantonly. * * *
“When a count contains inconsistent and contradictory averments, in the statement or description of the cause of action, it is subject to demurrer.— Andrews v. Flack & Wales, 88 Ala. 294, 299, 6 South. 907; Munter & Faber v. Rogers, 50 Ala. 283, 290. Under these authorities we hold that while, if count 7 had not been demurred to, it might have been construed as charging only simple negligence, yet as the point was made by demurrer the count is repugnant, and the demurrer to it was properly sustained.
****** “The demurrer to count 10 is not set out in the record; hence the court cannot be placed in error for sustaining it. The count is evidently defective and repugnant, as it alleges that the motorman ‘willfully, carelessly and wantonly failed to check,’ etc., and that ‘by reason of such ■ negligence and carelessness, said car collided,’ etc., also that the plaintiff ‘suffered said injuries by reason of the negligence and carelessness of the motorman.’ ”
The counts charge that plaintiff received his injuries as “a proximate result and consequence of the combined negligent and wrongful conduct” of Trotman and Wilson. If “wrongful conduct,” when employed in conjunction with negligence, refers to Trot-man’s willful act, it would be repugnant and inconsistent to negligence. If “wrongful conduct” when employed in conjunction with negligence is construed to mean no more than negligence, then the causation feature of the counts is conflicting and repugnant to that part of the complaint charging Trotman with knowingly and willfully placing his bull in the highway. Knowingly and willfully doing an act is different from inadvertently doing the same act, or permitting it to be done through inadvertence or negligence.
The judgment of the circuit court is due to be affirmed.
Affirmed.
LIVINGSTON, C. J., and STAKELY and COLEMAN, JJ,, concur.